275 S.W.3d 322 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Ray R. STEGER, Defendant/Appellant.
No. ED 90682.
Missouri Court of Appeals, Eastern District, Division Four.
November 25, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 13, 2009.
Application for Transfer Denied February 24, 2009.
Michael A. Gross, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.
Prior report: 209 S.W.3d 11.


*323 ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of unlawful use of a weapon, in violation of section 571.030.1(4) RSMo (2000). The trial court sentenced defendant to four years imprisonment, suspended the execution of the sentence, and placed him on five years probation.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).